Citation Nr: 0501578	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  99-03 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial (compensable) rating for 
residuals of bilateral matrixectomy of the great toenails. 
 
2.  Entitlement to an initial (compensable) rating for 
residuals of excision of a ganglion cyst on the dorsum of the 
left foot. 
 
3.  Entitlement to 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.  
 
(The issue of entitlement to service connection for bilateral 
hammertoe will be the subject of a future decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 until May 
1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision that granted 
service connection for bilateral matrixectomy of the great 
toenails, and excision of a ganglion cyst on the dorsum of 
the left foot, each rated zero percent disabling from October 
31, 1997, and denied a 10 percent evaluation based on 
multiple, noncompensable, service-connected disabilities.  
The appellant expressed dissatisfaction with the ratings 
assigned in a notice of disagreement.  This case was remanded 
by a decision of the Board dated in June 2000.  

The veteran presented testimony in November 2002 before the 
undersigned Member of the Board sitting at Los Angeles, 
California.  The transcript is of record.  

By a decision entered in March 2003, the Board denied the 
above issues on appeal.  The veteran appealed the matter to 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 2004, the veteran's representative and the 
VA Office of General Counsel filed a joint motion to vacate 
the prior Board determination.  By Order dated in April 2004, 
the Court granted the joint motion, vacated the Board's March 
2003 decision, and remanded the case to the Board for further 
action in accordance with the Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that her service-connected bilateral 
foot disabilities are more disabling than reflected by the 
currently assigned disability evaluations and warrant higher 
ratings.  In the alternative, it is also argued that the 
disabilities interfere with her employability such that a 
compensable rating under 38 C.F.R. § 3.324 (2004) is 
warranted.

The record reflects that in March 2003, the veteran's 
representative (Appellant) and the VA Office of General 
Counsel (Appellee) filed a joint motion to vacate the Board's 
March 2003 determination on the basis that VA did not 
adequately fulfill its duty to assist the appellant in the 
development of evidence necessary to substantiate her claim.  
Specifically, they noted that in a letter to the RO dated in 
May 1998, the veteran related that she possessed a copy of 
her military records.  It was pointed that a statement had 
been made in the rating decision of April 1998 that service 
records were incomplete and that attempts to retrieve them 
had been unsuccessful.  The moving  parties thus stated that 
it was incumbent upon the RO to request copies of such 
records from the veteran to satisfy VA's duty to assist the 
veteran.  

The Appellant and Appellee further stated that when the Board 
remanded the case to the RO in June 2000 for a compensation 
examination, the veteran's clinical records were to be made 
available to the examiner, in view of the inadequacy of a 
prior VA evaluation.  When the appellant was examined in 
February 2001, the examiner indicated that no medical records 
were available for review.  It was thus found that the RO 
failed to sufficiently comply with prior remand instructions 
pursuant to Stegall v West , 11 Vet.App. 268, 271 (1998), and 
that pursuant thereto, further development was warranted.  
The Board thus finds that another VA specialist examination 
is indicated to cure the deficiency.

The Board also observes that in correspondence to the Board 
dated in September 2004, the appellant's representative 
stated that a VA podiatrist would examine the veteran in 
December 2004.  The particular VA facility where she would 
receive treatment was not identified.  In Bell v. Derwinski, 
2 Vet. App. 611 (1992), Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and Board, even where they are not actually before 
the adjudicating body.  Thus, the claims folder indicates 
that relevant evidence in support of the veteran's claim may 
exist or could be obtained from a VA facility.  See Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In this regard, the veteran should specify 
the treating VA facility, and such records should be 
requested and associated with the claims folder.  

The Board would also add out that a favorable decision on one 
or both of the claims for an increased rating would impact 
the claim for entitlement to 10 percent evaluation based on 
multiple, noncompensable, service-connected disabilities.  
Therefore, these matters are considered inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App 180, 183 
(1991) (two issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on 
a veteran's claim for the second issue); Parker v. Brown, 7 
Vet. App. 116, 118 (1994).  Therefore, adjudication of latter 
must be deferred pending resolution of the former.

The Board would also note that because the veteran has 
appealed the initial evaluations assigned for bilateral 
matrixectomy of the great toenails, and excision of a 
ganglion on the dorsum of the left foot, the Board has 
characterized the issues in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing appeals from original awards from claims for 
increased ratings).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed.  In particular, 
the RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002)) are fully 
complied with and satisfied.  Any other 
development deemed indicated by the RO 
should also be accomplished.

2.  The veteran should be contacted and 
requested to identify all VA and non-VA 
health care providers who have treated 
her for foot disability from June 1979 
to the present.  This information 
should be requested and associated with 
the claims folder, if not already of 
record.  

3.  The veteran should be scheduled for 
an examination by a VA podiatrist 
(preferably one who has not seen her 
previously) to determine the severity 
of any and all disability associated 
with the service-connected bilateral 
matrixectomy of the great toenails, and 
residuals of excision of a ganglion 
cyst on the dorsum of the left foot, 
only.  The claims folder and a copy of 
this remand should be made available to 
the examiner, and the examiner should 
verify in the report that the claims 
folder and the remand request were 
reviewed.  In addition to X-rays, any 
other specialized testing deemed 
necessary should be performed.

The examiner should provide detailed 
range of motion for the feet, and 
indicate whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination of each foot relative to 
the service-connected disabilities 
specified above.  The examiner should 
indicate whether, and to what extent, 
the veteran experiences likely 
functional loss due to pain and/or any 
of the other symptoms noted above 
during flare-ups and/or with repeated 
use.  These determinations should be 
expressed in terms of the degree of 
additional range of motion lost, or 
favorable or unfavorable ankylosis.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The examiner should set forth all 
examination findings, along with the 
complete rationale for any opinion 
expressed and conclusions reached in a 
printed (typewritten) report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, the RO should 
readjudicate the claims on appeal, to 
include entitlement to 10 percent 
evaluation based on multiple, 
noncompensable, service-connected 
disabilities, if appropriate.  If the 
benefits sought remain denied, the 
veteran and her representative should 
be furnished a supplemental statement 
of the case, and be given the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




